DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on filed on 3/24/2021, in which claims 1 – 5, 7, 11 – 17, and 19 – 24 was amended,  claims 10, 18, and 25 was canceled, and claims 1 – 9, 11 – 17, and 19 – 24 was presented for further examination.
3.	Claims 1 – 9, 11 – 17, and 19 – 24 are now pending in the application.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1 – 9, 11 – 17, and 19 – 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Remarks
5.1	As per amended claim 1, applicant argues in substance in page 10 that Ponting K.W. (US 2016/0140223 A1), Gupta et al (US 2019/0080010 A1), and Comstock et al (US 2017/0180497 A1)  does not disclose determining a first time-decay parameter for the set of search results as a first degree of correlation to the first time when the audio was transmitted by the broadcasting device, the first time-decay parameter indicating recency of transmitting the audio, and the first degree of correlation comparing the recency of transmitting the audio with respect to the recency of receiving the set of search results.
Examiner respectfully disagrees.
In response to applicant’s argument, Examiner respectfully responds that the combine teaching of Kunjithapatham et al (US 2009/0112848 A1), Gupta et al (US 2019/0080010 A1), and Liu et al (US 2012/0117051 A1) discloses all the limitation of claim 1 including the features of determining a first time-decay parameter for the set of search results as a first degree of correlation to the first time when the audio was transmitted by the broadcasting device, the first time-decay parameter indicating recency of transmitting the audio, and the first degree of correlation comparing the recency of transmitting the audio with respect to the recency of receiving the set of search results (para.[0063] – para.[0064]). 
	Gupta discloses the process of searching or requesting for older or recently uploaded content. A user composed a query to request for the desire content. The search query may be modified to include content of specific age (see para.[0062]). The requested content may be related to video of the event that user recently watched. After modifying the query and search for the requested content, the retrieved search results may be ranked based on time decay factor associated with the event user recently encountered. The content recently encountered may be used to improve the ranking of the modified query (see para.[0064]).
	Applicant explanation that Gupta disclosure of time decay is based on length of time a content has been stored where the length of time is with reference to a current time instead of another event, such as the time when a search result was received.
	Examiner respectfully responds that Gupta discussion of time decay in related to video of event user recently watched and ranking the retrieved search result based on recently watched event. This context particularly indicated that the currently retrieved search result is using the event user encounter to rank search result the system is currently presented to the user. Gupta disclosed the limitation as claimed.
5.2	Thus, the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 - 2, 5 - 6, 11 - 12, 15, 19 – 20, and 23  are rejected under 35 U.S.C. 103 as being unpatentable over Kunjithapatham et al (US 2009/0112848 A1), in view of Gupta et al (US 2019/0080010 A1), and further in view of Liu et al (US 2012/0117051 A1).
As per claim 1, Kunjithapatham et al (US 2009/0112848 A1) discloses,
A computer-implemented method comprising: recording audio transmitted at a first time by a broadcasting device (para.[0051]; “information gathering process 150 for the information gathering component …..a user watching a program (e.g., recorded video or a broadcasted TV program) on the DTV”, where gathering information is recording broadcasting content as claimed).
receiving, on a first device at a second time, a set of search results from a search engine based on a first search query including a first set of search terms (para.[0051]; “using the "Info" button of the remote control 31 requests the client module 64 UI to display keywords related to the program. The UI of the client module passes the selected keyword to the related data generation function 35 and in response, the related keyword generation function 35 determines that a set of terms including keywords and search results”).
	Kunjithapatham does not specifically disclose determining a first time decay parameter for the set of search results as a first degree of correlation to the first time, the first time decay parameter indicating recency of recording the audio and the first degree of correlation comparing the recency of the first time with respect to the recency of the second time when the set of search results was received; and responsive to the first degree of correlation exceeding a first threshold degree of correlation.
	However, Gupta et al (US 2019/0080010 A1) in an analogous art discloses, 
receiving, on a first device at a second time, a set of search results from a search engine based on a first search query including a first set of search terms (NOTE: para.[0037]; “generate a search-results interface with search results corresponding to the identified content and send the search-results interface to the user”) 
determining a first time-decay parameter for the set of search results as a first degree of correlation to the first time when the audio was transmitted by the broadcasting device (para.[0064]; “coefficient may include a decay factor that causes the strength of the signal provided by particular actions to decay with time such that more recent actions are more relevant when calculating the coefficient”).
the first time-decay parameter indicating recency of transmitting the audio (para.[0064]; “a user may watch a video of highlights from the latest Manchester United soccer game …….watching the video may increase the affinity coefficient that the user already has with respect to Manchester United. ……. affinity may be associated with a decay factor  ……..a decay factor that causes the strength of the signal provided by particular actions to decay with time such that more recent actions are more relevant when calculating the coefficient”).
and the first degree of correlation comparing the recency of transmitting the audio with respect to the recency of receiving the set of search results (para.[0063]; “ranking the identified content objects may include ranking objects based on their upload age ….. analyze those results to determine how many are recent results (i.e., how many correspond to content objects posted to the online social network within a threshold number of days)”).
responsive to the first degree of correlation exceeding a first threshold degree of correlation (para.[0063]; “If the proportion of recent results exceeds a threshold portion”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate time-based distribution for returning of search result of the system of Gupta into searching for information using user electronic device of the system of Kunjithapatham for modifying search query to generate instruction for faster processing speed and reduce resources consumption for each search query. 
	Neither Kunjithapatham nor Gupta specifically disclose determining new terms used in the audio transmitted by the broadcasting device by using an audio processing technique, the new terms not included in the first set of search terms; and submitting a second search query to the search engine, the second search query including the new terms and original terms in the first set of search terms.
	However, Liu et al (US 2012/0117051 A1) in an analogous art discloses,
determining new terms used in the audio transmitted by the broadcasting device by using an audio processing technique (para.[0048]; “keywords can optionally supplement any keywords that can be derived from metadata associated with a image, video, or audio file”).
the new terms not included in the first set of search terms (para.[0028]; “suggested queries 347 can be based on metadata associated with a responsive result”). 
determining a second set of search terms including new terms used in the recorded audio and including original terms in the first set of search terms (para.[0030]; “query alteration or expansion can be based on features derived from metadata in metadata analysis component 414 and image text feature/image visual feature component” and para.[0048]; “keywords can optionally supplement any keywords that can be derived from metadata associated with a image, video, or audio file”).
and submitting a second search query to the search engine, the second search query including the new terms and original terms in the first set of search terms (para.[0046]; “query modifications can be automatically submitted for search to generate responsive results for the modified query” and para.[0048]; “keywords can optionally supplement any keywords that can be derived from metadata associated with a image, video, or audio file”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate analyzing of  text-based documents that are relevant to the input of the image search of the system of Liu into searching for information using user electronic device of the system of Kunjithapatham and time-based distribution for returning of search result of the system of Gupta to identify relevant terms from query and search result to be used to modify the query for obtain information relevant to user interest.

As per claim 2, the rejection of claim 1 is incorporated and further Kunjithapatham et al (US 2009/0112848 A1), Gupta et al (US 2019/0080010 A1), and Liu et al (US 2012/0117051 A1) discloses,
further comprising: receiving a user profile for a user (para.[0028]; “social-networking system 160 may include one or more user-profile stores for storing user profiles”),
the user profile including a set of interests (para.[0028]; “user profile may include, for example, biographic information, demographic information, behavioral information, …..or preferences, interests, affinities, or location. Interest information may include interests related to one or more categories”).
and determining a correlation parameter for each search result in the set of search results as a second degree of correlation to the set of interests (para.[0037]; “search results may be personalized for the querying user based on, for example, social-graph information, user information, search or browsing history of the user, or other suitable information related to the user”). 
	Gupta et al (US 2019/0080010 A1) discloses
wherein: determining  new terms used in the audio transmitted by the broadcasting device  is further responsive to the second degree of correlation indicated by the second correlation parameter exceeding a second threshold degree of correlation (para.[0063]; “ranking the identified content objects may include ranking objects based on their upload age ….. analyze those results to determine how many are recent results (i.e., how many correspond to content objects posted to the online social network within a threshold number of days)”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate time-based distribution for returning of search result of the system of Gupta into searching for information using user electronic device of the system of Kunjithapatham and analyzing of text-based documents that are relevant to the input of the image search of the system of Liu to personalize search result return to user for improving the quality of information that may be interested to the user.

As per claim 5, the rejection of claim 2 is incorporated and further Gupta et al (US 2019/0080010 A1) discloses, 
further comprising: assigning a classification to portions of data in the recorded audio wherein: the correlation parameter is determined using principal component analysis to relate classification of the portions of data to the set of search result (para.[0028]; “content-object classifier” and para.[0062]; “modify the search query to include instructions to identify a specified portion of content objects having an upload age within one or more of the determined extrema time windows”).
The modification would be obvious to one of ordinary skill in the art to modify query for improving the quality of data retrieved by search engine.

As per claim 6, the rejection of claim 1 is incorporated and further, Gupta et al (US 2019/0080010 A1) discloses,
further comprising: determining a user profile component from a history of content viewed by a user and a location history for the user according to a global positioning system (para.[0019]; “client system 130 may include a computer system …, GPS device”, para.[0037]; “user information, search or browsing history of the user, or other suitable information related to the user” and para.[0064]; “a user may watch a video of highlights from the latest Manchester United soccer game”).
The modification would be obvious to one of ordinary skill in the art to modify query based on user environmental data for providing information relevant to immediate need of the user.

Claims 11 - 12 and 15 are computer program product claim corresponding to method claims 1 – 2 and  5 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 – 2 and  5 respectively above.

Claims 19 – 20 and 23 are system claim corresponding to method claims 1 – 2 and  5 and 10 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 – 2 and  5 respectively above.

7.	Claims 3, 7 – 9, 13, 16 – 17, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable Kunjithapatham et al (US 2009/0112848 A1), in view of Gupta et al (US 2019/0080010 A1), in view of Liu et al (US 2012/0117051 A1), and further in view of Mital et al (US 2012/0030227 A1).
As per claim 3, the rejection of claim 1 is incorporated, Kunjithapatham et al (US 2009/0112848 A1), Gupta et al (US 2019/0080010 A1), and Liu et al (US 2012/0117051 A1) does not specifically disclose collecting a set of data including the audio and an image of visual output from the broadcasting device, wherein collecting the image includes capturing the image of visual output from the broadcasting device with a camera operated by the first device.
	However, Mital et al (US 2012/0030227 A1) in an analogous art discloses,
further comprising collecting a set of data including the audio and an image of visual output from the broadcasting device, wherein collecting the image includes capturing the image of visual output from the broadcasting device with a camera operated by the first device (para.[0052]; “a sensor 112 may collect digital images or audio signals regarding a surrounding environment through a camera and/or microphone ……..sensor 112 may gather information from a mobile computing device of a different user ……. a sensor 112 may gather information from a mobile computing device of a different user. ……… a computing device 105 is oriented in such a manner that sensor 112 is configured to collect data in a particular direction or plurality of directions”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Mital into the combine teaching of  Kunjithapatham, Gupta, and Liu to collect information using various device function for allowing user to obtain information from various source that are relevant to user interest.
As per claim 7, the rejection of claim 1 is incorporated, Kunjithapatham et al (US 2009/0112848 A1), Gupta et al (US 2019/0080010 A1), and Liu et al (US 2012/0117051 A1) does not specifically disclose wherein the second search query is determined in part according to a time decay factor accounting for when the audio is recorded and when the audio is listened to by a user.
However, Mital et al (US 2012/0030227 A1) in an analogous art discloses, wherein the second search query is determined in part according to a time decay factor accounting for when the audio is recorded and when the audio is listened to by a user (para.[0052]; “sensor 112 may gather information from a mobile computing device of a different user” and para.[0028]; “Based on one or more lists and context data, the device may generate one or more appropriate hypotheses that result in a suggestion”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Mital into the combine teaching of Kunjithapatham, Gupta, and Liu to determine user preference information for providing relevant information to the user.

As per claim 8, the rejection of claim 1 is incorporated, Kunjithapatham et al (US 2009/0112848 A1), Gupta et al (US 2019/0080010 A1), and Liu et al (US 2012/0117051 A1) does not specifically disclose wherein the collecting a set of data includes capturing a data stream being input to the second device that is used to generate the image of visual output from the broadcasting device.
However, Mital et al (US 2012/0030227 A1) in an analogous art discloses, wherein the collecting a set of data includes capturing a data stream being input to the second device that is used to generate the image of visual output from the broadcasting device (para.[0027]; “Sensors may collect information about any implicit or explicit actions taken by the user through the environment”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Mital into the combine teaching of Kunjithapatham, Gupta, and Liu to determine user preference information for providing relevant information to the user.

As per claim 9, the rejection of claim 1 is incorporated, Kunjithapatham et al (US 2009/0112848 A1), Gupta et al (US 2019/0080010 A1), and Liu et al (US 2012/0117051 A1) does not specifically disclose determining content of the image of visual output by using metadata embedded in the data stream.
However, Mital et al (US 2012/0030227 A1) in an analogous art discloses, further comprising: determining content of the image of visual output by using metadata embedded in the data stream (para.[0051]; “the lists may contain metadata 204. Metadata 204 may provide information about the list itself. The metadata 204 may, for example, indicate the source of the list”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Mital into the combine teaching of Kunjithapatham, Gupta, and Liu to determine user preference information for providing relevant information to the user.
Claims 13, 16, and 17 are computer program product claim corresponding to method claims 3, 6, and 9 respectively, and rejected under the same reason set forth in connection to the rejection of claims 3, 6, and 9 respectively above.

Claims 21 and 24 are system claim corresponding to method claims 3 and 9 respectively, and rejected under the same reason set forth in connection to the rejection of claims 3 and 9 respectively above.

8.	Claims 4, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable Kunjithapatham et al (US 2009/0112848 A1), in view of Gupta et al (US 2019/0080010 A1), in view of Liu et al (US 2012/0117051 A1), and further in view of Nostrant et al (US 2017/0046124 A1).
As per claim 4, the rejection of claim 1 is incorporated, Kunjithapatham et al (US 2009/0112848 A1), Gupta et al (US 2019/0080010 A1), and Liu et al (US 2012/0117051 A1) does not specifically disclose wherein: the audio processing technique includes natural language processing.
However, Nostrant et al (US 2017/0046124 A1) in an analogous art discloses,
wherein: the audio processing technique includes natural language processing (para.[0026]; “processed human  spoken audio may then be transmitted to a text processor. The text processor uses speech-to-text software (such as from Nuance®) and converts the human spoken audio into a string of text that represents the human spoken audio (hereinafter, "string of text")” and para.[0027]; “spoken audio has been processed into a string of text, the text processor may then return the string of text to a processing server, which then transmits the string of text to a natural language processor”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Nostrant into the combine teaching of Kunjithapatham, Gupta, and Liu to analyze audio content to identify relevant information that can be used as search query to identify information associated with audio content.

Claim 14 is a computer program product claim corresponding to method claim 1, and rejected under the same reason set forth in connection to the rejection of claim 4 above.

Claim 22 is a system claim corresponding to method claim 1, and rejected under the same reason set forth in connection to the rejection of claim 4 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



6/16/2021